


Exhibit 10.35


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (this “Agreement”), dated September 12,
2014, sets forth the mutual agreement of EZCORP, Inc., a Delaware corporation,
for itself and its subsidiaries and affiliates (collectively, the “Company”),
and Barry W. Guest (“Executive”) regarding Executive’s separation from
employment with EZCORP.
1.
Termination of Employment - The Company and Executive acknowledge that
Executive’s employment with the Company, and his position as President, Pawn and
CCV North Americas, shall terminate effective September 12, 2014 (the
“Termination Date”).

2.
Severance Payments - As severance, the Company shall pay Executive an amount
equal to the amount of salary that it would have paid to Executive had Executive
remained an employee of the Company through September 12, 2015. Such amount
shall be paid in the increments and at the times that such salary would have
been paid and shall assume that Executive’s current rate of salary would have
continued through September 12, 2015.

Notwithstanding the foregoing, if, before September 12, 2015, Executive obtains
other full or part-time employment or engagement as a consultant, advisor or
independent contractor, the Company shall only be obligated to pay Executive an
amount equal to the excess, if any, of (a) the amount that it would have
otherwise paid to Executive pursuant to this Paragraph 2, less (b) the gross
amount of compensation that Executive earns through such employment or
engagement. Executive shall be required to notify the Company promptly upon
obtaining such employment or engagement, and failure to do so shall constitute a
breach of this agreement and shall entitle the Company to cease any and all
payments hereunder and to recoup any payments previously made after the date on
which Executive obtained such employment or engagement. Such amount shall be
paid in equal installments at the times that Executive’s Company salary would
have been paid and only if Executive furnishes the Company with evidence
reasonably satisfactory to the Company of the compensation associated with such
employment or engagement.
In addition, the Company will make an incremental cash payment to Executive in
the amount of $50,000, such payment to be made as soon as practicable following
the end of the revocation period described in Paragraph 15 below.
All payments pursuant to this Paragraph 2 shall be subject to applicable tax and
other withholdings.
Notwithstanding any other provision of this Paragraph 2, no amounts shall be
paid prior to the end of the revocation period described in Paragraph 15 below,
and any amounts that would otherwise have been paid prior to the end of such
revocation period shall be paid as soon as practicable after the end of such
revocation period.
Executive agrees that the payments described in Paragraph 2 satisfy the
Company’s obligations to pay severance or other compensation to Executive, and
acknowledges that such payments constitute adequate and sufficient consideration
for the release described in Paragraph 5, as well as the other covenants and
agreements made by Executive in this Agreement. Executive also acknowledges
that, except as expressly set forth in this Agreement or in the Company’s stock
or benefit plans, Executive is not entitled to receive from the Company the
payment or distribution of any amounts of pay, bonus, benefits, cash, stock,
stock options or other type of property.
3.
Treatment of Executive’s Benefits and Restricted Stock -

(a)
Executive understands and agrees that balances or vested balances he has in any
Company benefit plan will be available to him consistent with applicable laws,
regulations and the administrative provisions of the various plan documents.

(b)
The Company and Employee acknowledge that:

(i)
On October 3, 2011, Executive was granted 24,700 shares of restricted stock,
16,466 shares of which have vested and 8,234 shares of which will remain
unvested as of the Termination Date and, pursuant to the terms of the applicable
award agreement, will be forfeited as of that date;

(ii)
On January 1, 2013, Executive was granted 23,000 shares of restricted stock,
7,667 shares of which have vested and 15,333 shares of which will remain
unvested as of the Termination Date and, pursuant to the terms of the applicable
award agreement, will be forfeited as of that date; and


1

--------------------------------------------------------------------------------




(iii)
On February 18, 2014, Executive was granted 34,400 Restricted Stock Units, all
of which will remain unvested as of the Termination Date and, pursuant to the
terms of the applicable award agreement, will be forfeited as of that date.

4.
COBRA Benefits - Upon the termination of his employment with the Company,
Executive will be eligible for continuation of certain medical benefits under
COBRA, at his option and his expense, as provided by law.

5.
Complete Release - Executive hereby fully releases the Company and all of its
owners, partners, shareholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, subsidiaries, joint
ventures and affiliates, and agents, directors, officers, employees,
representatives and attorneys of such subsidiaries and affiliates (collectively,
the “Released Parties”), from any and all known or unknown claims or demands
Executive may have against any of them. Executive expressly waives and opts out
of all claims, whether asserted on an individual or class action basis, against
any Released Party arising out of any contract, express or implied, any covenant
of good faith and fair dealing, express or implied, any tort (whether
intentional or negligent, including claims arising out of the negligence or
gross negligence of any Released Party and claims of express or implied
defamation by any Released Party), and any federal, state or other governmental
statute, regulation or ordinance, including those relating to employment
discrimination, termination of employment, payment of wages or provision of
benefits, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Fair Labor Standards Act,
the Age Discrimination in Employment Act and the Occupational Safety and Health
Act. Executive represents that he has not assigned to any other person any of
such claims and that he has the full right to grant this release.
Notwithstanding any other provision herein, Executive and the Company agree that
Executive is not waiving any claims that may arise under the Age Discrimination
in Employment Act after this Agreement is executed, any claim for benefits under
the Company’s health and welfare or other benefit plans or any future claims
based on the Company’s obligations and agreements set forth in this Agreement.

Executive further agrees that he will not voluntarily become a party to, or
directly or indirectly aid or encourage any other party in connection with, any
lawsuit, claim, demand or adversarial proceeding of any kind involving the
Company or any of the Released Parties that relates in any material way to his
employment with the Company or that is based on facts about which Executive
obtained personal knowledge while employed with the Company. Executive’s
compliance with a subpoena or other legally compulsive process will not be a
violation of this provision.
6.
Non-Admission of Liability - Executive and the Company understand and agree that
they are entering into this Agreement to, among other things, resolve any claims
or differences that may exist between them. By entering into this Agreement
neither Executive nor the Company admits any liability or wrongdoing.

7.
Return of Company Documents and Property - Executive agrees that, on the
Termination Date or as soon as practicable thereafter, he will return to the
Company any and all documents relating to the Company or its business operations
(and any and all copies thereof, whether in paper form or electronic form),
computer equipment, badges, credit cards and any other Company property in his
possession or control. Executive agrees that he will not take any such documents
or property from the control or premises of the Company and that if, at any time
after the Termination Date, he should come into possession of any such documents
or property, he will return such documents or property to the Company
immediately.

8.
Proprietary Information, Non-Competition and Non-Solicitation - The parties
acknowledge that, pursuant to the Protection of Sensitive Information,
Noncompetition and Nonsolicitation Agreement, effective August 9, 2011, between
Executive and the Company (the “Restrictive Agreement”), Executive is subject to
various obligations regarding (a) the protection and non-disclosure of the
Company’s confidential, sensitive and proprietary information, (b) competition
with the Company, (c) solicitation of the Company’s customers, suppliers and
vendors and (d) solicitation of the Company’s employees. The Company agrees that
the Restrictive Agreement is hereby modified to eliminate Executive's
obligations regarding competition with the Company, as described in Paragraph 3
of the Restrictive Agreement. Executive hereby affirms the obligations set forth
in the Restrictive Agreement (modified as described in this Paragraph 8) and
acknowledges that such provisions (as so modified) shall remain in full force
and effect in accordance with their terms. Moreover, Executive hereby represents
and warrants that he will comply with the terms of the Restrictive Agreement
(modified as described in this Paragraph 8).

9.
Non-Disparagement - Executive agrees that, except as may be required by law or
court order, he will not, directly or indirectly, make any statement, oral or
written, or perform any act or omission that is or could be detrimental in any
material respect to the reputation or goodwill of the Company or any other
person or entity released herein. Further, the Company agrees that, except as
may be required by law or court order, it will not, directly or indirectly, make
any statement, oral or written, or perform any act or omission which is or could
be detrimental in any material respect to the reputation or goodwill of
Executive. The parties agree and understand that the Company’s obligations under
this Paragraph extend only to the members of the Company’s Board of Directors,
the Executive Officers of the Company and any employee of


2

--------------------------------------------------------------------------------




the Company who has been authorized by an Executive Officer to communicate, or
perform any act or omission, on behalf of the Company with respect to Executive.
The parties further agree that truthful statements made in connection with legal
proceedings will not violate this provision.
10.
Non-Contact; Cooperation - Executive agrees that, following the termination of
his employment with the Company:

(a)
Unless specifically requested or authorized by the Company’s Chief Executive
Officer, Executive will not engage in any form of communication (whether
initiated by Executive or others) with investors or potential investors,
commercial bankers or other lenders, financial or industry analysts, investment
bankers, or auditors or other financial professionals regarding the Company, the
Company’s business or any aspect of Executive’s employment with the Company;

(b)
Unless specifically requested or authorized by the Company’s Chief Executive
Officer, Executive will not contact any employee of the Company regarding the
Company’s business or any aspect of Executive’s or such employee’s employment
with the Company; and

(c)
Executive will cooperate with the Company, to the extent and as requested by the
Company’s Chief Executive Office, in transitioning the management of the
Company’s Pawn and CCV North Americas business to new management.

11.
Applicable Law and Venue - THIS AGREEMENT SHALL BE INTERPRETED IN ALL RESPECTS
BY THE INTERNAL LAWS OF THE STATE OF TEXAS, AND THE VENUE FOR THE RESOLUTION OF
ANY DISPUTES (LOCATION OF ANY LAWSUIT) SHALL BE SOLELY IN THE STATE AND FEDERAL
COURTS OF TRAVIS COUNTY, TEXAS.

12.
Severability - The fact that one or more Paragraphs (or portion thereof) of this
Agreement may be deemed invalid or unenforceable by any court shall not
invalidate the remaining Paragraphs or portions of such Paragraphs of this
Agreement.

13.
Entire Agreement; Amendments - This Agreement constitutes the entire agreement
between Executive and the Company, and supersedes all prior oral or written
negotiations and agreements with the Company, concerning the subject matter
hereof; provided however, that as noted in Paragraph 8 above, the provisions of
the Restrictive Agreement shall remain in full force and effect in accordance
with its terms (modified as described in Paragraph 8 above), and Executive shall
remain subject to the obligations set forth therein (as so modified). Executive
understands and acknowledges that any breach of this Agreement or Executive’s
continuing obligations under the Restrictive Agreement (modified as described in
Paragraph 8) will entitle the Company to cease making the payments described in
Paragraph 2 above, and recover any such payments previously made, in addition to
any other remedies that may be available to the Company. This Agreement may not
be amended or modified except by a written agreement signed by Executive and the
Company’s Chief Executive Officer.

14.
Certain Acknowledgments - Executive acknowledges (a) that he has carefully read
this Agreement and is signing it voluntarily with full knowledge of its
contents, (b) that he has been advised by counsel to the extent he deems
necessary, appropriate or desirable and (c) that he understands and accepts all
the terms of this Agreement.

15.
Consideration and Revocation Periods - Executive may take up to 21 days to
consider this Agreement. Executive may use as much or as little of this period
as he chooses before signing this Agreement. Executive is advised to consult
with an attorney before signing this Agreement. If Executive accepts this
Agreement, he must sign it and return it to the Company’s General Counsel on or
before the expiration of the 21-day period referred to above or the Company’s
withdrawal of the offer contained in this Agreement. By signing this Agreement,
Executive acknowledges that he was afforded a period of at least 21 days from
the date the Company’s proposal was presented to him in which to consider it.
Executive understands that any changes that the parties agree to make to this
Agreement after it has been presented to him, whether such changes are material
or non-material, will not extend the amount of time Executive has to consider
the agreement. In addition, Executive has a period of seven days within which to
revoke this Agreement after signing it. To revoke this Agreement, Executive must
notify the Company’s General Counsel of revocation in writing within seven days
from the date Executive signed this Agreement.

In order for this Agreement to become effective, Executive must sign this
Agreement in the space provided below and return it to the Company’s General
Counsel on or before the close of business on October 3, 2014. If the Company
has not received a signed copy of this Agreement by that time, the offer
reflected in this Agreement will automatically terminate and expire without
further notice from the Company.





3

--------------------------------------------------------------------------------




EZCORP, INC.




Date:    Sept 12 2014                        By:    /s/ Mark
Kuchenrither                                            Mark Kuchenrither
President and Chief Executive Officer




Date:    9/26/14                                /s/ Barry W. Guest    
Barry W. Guest



4